Citation Nr: 1210307	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In the current appeal, the Veteran contends that he has bilateral hearing as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of a single engine single rotor helicopter repairman.  In the same rating decision that denied bilateral hearing loss, the Veteran was granted service connection for tinnitus.  Accordingly, in-service acoustic trauma is conceded.  

The Veteran's service treatment records (STRs) include a pre-induction examination in May 1963 that reported his hearing acuity in puretone thresholds.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)

The Veteran's discharge examination in July 1965 also reported his hearing acuity in puretone thresholds.  As this evaluation was also conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  These puretone thresholds, in decibels, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
6 (16)
5 (15)
XXXX
6 (11)
LEFT
5 (20)
0 (10)
5 (15)
XXXX
0 (5)

The Veteran was afforded a VA audiological examination in January 2008.  At that time, he reported in-service noise exposure from helicopters, small arms fire, machine guns, and rifles.  Hearing protection was not issued or worn in service.  After service, he worked on running trains and wore hearing protection during those exposures.  He denied recreational noise exposure.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  He was diagnosed with bilateral sensorineural hearing loss.

The examiner opined that the Veteran's hearing loss was consistent with a history of noise exposure but that, because his hearing levels were within normal limits for each ear at the time of separation, his hearing loss was not a result of noise exposure during active duty military service.  The examiner based her opinion on clinical experience and expertise as a licensed audiologist.  According to the examiner, exposure to impulse sounds or continuous exposure could cause a temporary threshold shift.  Impulse sounds might also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  If the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss existed.  As the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The Veteran's representative submitted a private opinion dated in March 2012 from A.G., M.D.  Dr. A.G. indicated reviewing the Veteran's records.  Dr. A.G. opined that, at first, hearing loss due to acoustic trauma might be temporary with hearing returning to normal after several days.  However, if exposure occurred repeatedly, the ears would eventually lose their ability to bounce back resulting in permanent hearing degeneration.  Sensory hearing losses were due primarily to damage of the hair cells caused by intense noise, viral infections, ototoxic drugs, Meniere's disease and aging.  Neural hearing losses were due to mainly cerebellar angle tumors, but might also result from any neoplastic, vascular, demyelinating, infectious or degenerative disease or trauma affecting the central auditory pathways.  In general, sensorineural hearing losses tended to have a greater threshold elevation at each higher frequency.  
Dr. A.G. cited studies indicating that tinnitus was far more common in subjects with hearing difficulties.  Dr. A.G. concluded that the medical evidence of record indicated that the Veteran had sensorineural hearing loss in both ears.  Hearing loss usually developed over a period of years; therefore, it would not be unusual to find normal audiometry on discharge from the military, as was this case.  Dr. A.G. indicated that the audiogram results reported at the January 2008 examination were consistent with noise induced hearing loss.  Dr. A.G. concurred with the VA examiner that the Veteran's hearing loss and tinnitus were consistent with noise exposure.  Tinnitus was found to be far more common in subjects with hearing difficulties.  It had already been conceded that the Veteran's tinnitus (which is service-connected) was due to noise exposure during his active duty military service.  Therefore, it was reasonable to conclude that it was at least as likely as not that the Veteran's service-related noise exposure in addition to causing tinnitus also contributed to his hearing loss.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability.  

In finding that the evidence supports a nexus, the Board acknowledges the VA examiner's negative nexus opinion supported by a rationale.  However, the examiner failed to take into account a downward threshold shift in the Veteran's hearing acuity during service.  As shown above, the puretone thresholds at 2000 Hertz show a worsening of the Veteran's hearing acuity bilaterally between the May 1963 pre-induction examination and the July 1965 discharge examination.  Furthermore, the Veteran's hearing acuity in his left ear was shown to have worsened at 500 Hertz, and his hearing acuity in his right ear worsened at 1000 Hertz and 4000 Hertz.  Thus, notwithstanding the fact that the Veteran had hearing acuity that was within normal limits at service separation, the evidence does suggest a downward threshold shift in his hearing acuity.  Such finding is consistent with the VA examiner's opinion that, if the Veteran's hearing did not recover completely from a temporary threshold shift, a permanent hearing loss existed.  Therefore, the discharge audiogram indicates that the Veteran incurred at least some degree of hearing loss in service.  

Moreover, the Board finds the positive nexus opinion from Dr. A.G. to be highly probative.  Dr. A.G. opined that it was at least as likely as not that the Veteran's bilateral hearing loss was related to his in-service noise exposure.  Indeed, in this case, both Dr. A.G. and the VA examiner opined that the Veteran's bilateral hearing loss was noise-induced.  The Veteran specifically reported wearing hearing protection post-service when he was running trains.  The evidence of record fails to show that the Veteran incurred any post-service acoustic trauma.  Rather, the only acoustic trauma that the Veteran has been shown have is the noise exposure in service.  As the Veteran's bilateral hearing loss is noise induced, and as only in-service acoustic trauma has been shown, the evidence supports a finding that the Veteran's bilateral hearing loss is related to his military service.

Furthermore, Dr. A.G. opined that tinnitus is commonly associated with hearing loss.  Regarding Dr. A.G.'s opinion, the Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Indeed, here, tinnitus has been service connected as a result of his exposure to acoustic trauma during service.  Further, Dr. A.G.'s opinion has confirmed that tinnitus commonly accompanies noise-induced hearing loss.  Therefore, the fact that the Veteran is service connected for tinnitus due to in-service acoustic trauma supports the Board's finding that the Veteran's bilateral hearing loss is also due to in-service acoustic trauma, especially as no post-service acoustic trauma has been shown.  

Accordingly, in considering the in-service acoustic trauma, the downward threshold shift in the Veteran's hearing acuity shown in service, Dr. A.G.'s positive opinion, the above-noted provisions from The MERCK Manual, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


